In a matrimonial action in which the parties were divorced by a judgment entered February 21, 1990, the defendant former wife appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated May 11, 1992, which granted the plaintiff husband’s application to punish her for contempt for, inter alia, failing to provide life insurance.
*353Ordered that the order is affirmed, with costs.
The court properly found the appellant in contempt. The court was not required to conduct a hearing on the plaintiff former husband’s application, as the appellant did not dispute his factual allegations (see, Bowie v Bowie, 182 AD2d 1049). We have considered the appellant’s remaining contentions and find them to be without merit. We note, however, that she has commenced a plenary action to set aside the parties’ separation agreement, on the ground that she was coerced into signing it. That issue is not presently before this Court and, thus, we take no position on it. Rosenblatt, J. P., Lawrence, Copertino and Joy, JJ., concur.